Citation Nr: 1444042	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-49 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis B.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for Hepatitis B.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he contracted chronic Hepatitis B in service, either through a cyst surgery or air gun vaccinations, and that he has had Hepatitis B since 1972.  See July 2014 hearing transcript.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This means that any relevant updated treatment records from the VA medical center (VAMC) in Fayetteville should be obtained.

Service treatment records from January1971 show that the Veteran did have surgery on his left wrist to excise a ganglion cyst.  Treatment records note that "estimated blood loss was negligible with use of the tourniquet." The Veteran has also contended that he did not get any blood tests upon separation and that he could have contracted Hepatitis B from shared air gun vaccinations while in service.  See March 2009 Notice of Disagreement.  The Veteran is competent to report that he received an air gun vaccination.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran also contends that his Red Cross blood donation history shows that he was diagnosed in 1972 with Hepatitis B, and that Red Cross would not let him donate blood.  The Veteran has submitted these records from May 2008, which show the Veteran attempting to make two donations.  One donation was made in March 1972 and was denoted as "whole blood."  One donation in March 1992 was deferred.  The records show a notation of Hepatitis B in 1992.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated evidence of a current disability, chronic Hepatitis B, and there are service treatment records demonstrating that the Veteran did undergo surgery in service to remove a cyst, as the Veteran stated.  As such, the Veteran should be afforded a VA examination to address the nature and etiology of his Hepatitis B.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant treatment records from the VAMC in Fayetteville.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of his Hepatitis B.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Hepatitis B began in or is etiologically related to any incident of the Veteran's military service.

The entire claims file should be reviewed, however attention is invited to:

The Veteran's consistent lay statements that he has had Hepatitis since 1972;

The Veteran's 1971 wrist surgery in which it was noted that blood loss was negligible;

The Veteran's contentions that his Hepatitis B could have been transmitted through air gun vaccination;

The Veteran's Red Cross records that show a finding of Hepatitis B in 1992, but show a whole blood donation in 1972.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



